DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selection unit” and “self-localization unit” in claim 1 and “setting unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Line 1 of claim 8 defines the invention as “A control method…”, but the body of the claim does not define any method steps, operations, or functions that make up any such method. Instead the body of the claim is directed to “a controller performing” various functions, so that the body of the claim defines an apparatus rather than a method. Because the preamble suggests that the claim is directed towards a method but the body of the claim is directed towards an apparatus, the claim fails to clearly point out and define the invention.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 9 is directed to a computer program per se. Because a computer program, in and of itself, is not a process or a machine, nor is it a physical product of manufacture or a composition of matter, such programs do not fall within any of the categories of eligible subject matter defined in 35 U.S.C. § 101. Amending the claim to clearly embody the program on an appropriate  non-transitory computer readable storage medium so that the claim is directed towards an eligible product of manufacture would resolve this issue, but care should be take to ensure that the full scope of the claimed invention does not encompass transitory propagating signals, per se, which are also not eligible under 35 U.S.C. § 101. Specifically, it is suggested that the claim be amended to recite that the program is embodied on “a non-transitory computer-readable medium”, which would properly limit the claimed invention to eligible subject matter.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date 

Claims 1-3, 5-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Kato et al. ‘830 (US 2018/0266830 A1), in view of Kato et al. ‘711 (US 2018/0115711 A1).
With respect to claims 1 and 8, Kato et al. ‘830 teach a controller (Figure 10, for example) comprising a horizontal camera mounted in a horizontal direction (31 in Figure 11; paragraph [0093]) and a downward camera mounted in a downward direction (11 in Figure 11; paragraph [0047]), the controller also comprising a selection unit for selecting , in accordance with a vehicle speed, an estimation result to be used out of an estimation result of a second localization based on an image from the horizontal camera and an estimation result of a first localization based on an image from the downward camera (Figure 13; paragraph [0111]), and a self-localization unit that performs a localization using the estimation result selected by the selection unit (paragraphs [0112]-[0013]). In addition, Kato et al. ‘830 further teach a computer program for performing the selection and localization (paragraph [0127]), as further required by claim 9.
However, Kato et al. ‘830 teach that the selection is performed between the localization estimation results, rather than between the horizontal camera and the downward camera and only performing the localization using the chosen camera, as stipulated by the claimed invention.
Kato et al. ‘711 teach selecting a camera, from among a plurality of cameras, to be used for localization (paragraphs [0369]-[0379]; Figure 19). Because Kato et al. ‘711 demonstrates that the selection can be made between the cameras prior to the localization calculation, it would have been obvious to try this configuration in the Kato et al. ‘830 localization. 
With respect to claim 2, Kato et al. ‘830 further teach that the selection is based on speed, where the localization based on the horizontal camera is selected when the speed is equal to or higher than a threshold and the localization based on the downward camera is selected when the speed is less than the threshold (paragraphs [0112] and [0113]; S43 in Figure 13). In addition, Kato et al. ‘830 also teach that the localization algorithm used with the horizontal camera is different than the algorithm used with the downward camera (paragraphs [0109] and [0110]), as further required by claim 5. Furthermore, Kato et al. ‘830 teach that the first algorithm is block matching (Figure 9) and the second algorithm is a brightness gradient method (Figure 7, paragraph [0065]), as stipulated by claim 6, and that the locations of features from earlier frames are used to determine the location in the current frame (Figure 9), as required by claim 7. Finally, while Kato et al. ‘830 does teach that the horizontal camera can include a plurality of horizontal cameras (paragraph [0096]), Kato et al. ‘830 does not specifically discuss selecting one of the horizontal cameras that is predicted to capture an area from which features are easily extracted, as further defined in claim 3. However, Kato et al. ‘711 does make such a selection of a horizontal camera from which features are expected to be easily extracted (paragraphs [0378] and [0379]). Because the extraction of features is .

Allowable Subject Matter











Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or otherwise suggests dividing an image captured by an omnidirectional camera into a plurality of horizontal camera images and select one of these horizontal camera images including a large number of feature points in which a direction that the feature points extracted from each of the divided images moves over time matches a self-moving direction based on a self-localization result, as required by claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Homma et al. is the US equivalent of JP 2016-45874 A, cited in the International Search Report, and is cited as an effective translation thereof. Houts et al. teach using a top-down image for localization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: 

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
29 March 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665